Citation Nr: 0425402	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for absence of the left 
kidney, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1955 to 
July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a request for an increased 
rating for absence of the left kidney.  (Service connection 
has also been granted for certain residuals of the left 
nephrectomy-scarring and adhesions, but the only issue 
developed for appellate review is the question of rating for 
the absence of the kidney.  The veteran's representative has 
presented argument regarding abdominal pain due to adhesions.  
This matter is referred to the RO for appropriate action.)  

The case was remanded for further evidentiary development in 
May 2003.


FINDINGS OF FACT

1.  The veteran is service-connected for the absence of his 
left kidney.

2.  The veteran does not have nephritis, infection, or 
pathology of the right kidney.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
absence of the left kidney have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 
(Diagnostic Code 7101), 4.115a, 4.115b (Diagnostic Code 7500) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent a left nephrectomy in November 1955 
after the veteran was struck in the left abdomen in a 
training mishap.  He was service connected by a rating 
decision dated in April 1959, and granted a 30 percent 
evaluation.  

In his claim requesting an increased rating for absence of 
the kidney, the veteran asserted that he was having more 
problems, particularly with his right kidney.  The veteran 
was given an examination in December 1998.  The examiner 
found the veteran's blood pressure, pulse, and cardiac 
examination to be normal.  The doctor found some mild 
muscular tenderness on the right paralumbar area, and deep 
tenderness in the left flank.  There were no palpable masses 
in the abdomen.  Blood chemistry and urinalysis were normal.  
The examiner diagnosed chronic left flank pain due to 
adhesions and chronic right flank pain related to sequelae of 
previous problems, namely the left-side abdominal problems, 
as well as sequelae of what sounded to the doctor like severe 
pyelonephritis involving the right kidney when the right 
flank pain began.  The right side pain was described as 
significant, unremitting, and to have gradually worsened.  
The doctor specifically noted no evidence of right renal 
failure, and stated that the right kidney function appeared 
to be normal.

In his notice of disagreement (NOD), the veteran asserted 
that new medical evidence was on file at the VA Medical 
Center (VAMC) in Murfreesboro, Tennessee.  The veteran 
averred that the new evidence would indicate that the removal 
of the left kidney may be affecting the right kidney.  The RO 
has noted that, notwithstanding the examiner's speculation 
regarding pyelonephritis of the right kidney, the record has 
failed to show any disease or pathology of the right kidney, 
and this was confirmed by diagnostic testing, which had 
consistently failed to show any signs of right kidney 
disease.  

This case was remanded by the Board in May 2003 for another 
examination.  The examiner was to be provided a copy of the 
claims file and was to review it, paying particular attention 
to the previous VA examination from December 1998.  In 
evaluating the severity of the disability, the examiner was 
requested to refer to Diagnostic Code 7500 for guidance.  
Specifically, the examiner was asked to determine whether 
there was any nephritis, infection, or pathology of the right 
kidney.  If the examiner found that there was nephritis, 
infection, or pathology of the right kidney, then the 
examiner was asked to use the criteria used to rate renal 
dysfunction under 38 C.F.R. § 4.115a as guidance in 
determining whether the veteran had symptoms consistent with 
the criteria for a 60 percent, 80 percent, or 100 percent 
rating.  Any tests or studies deemed necessary by the 
examiner were to be accomplished.

The examination was provided in June 2003.  The examiner 
noted that he had reviewed the veteran's medical record, and 
enumerated the specific records taken into consideration, 
including the report of the December 1998 VA examination.  
The diagnostic tests, consisting of CBC, CHEM 12, and 
urinalysis, were all normal.  The examiner noted that the 
veteran did not require any procedures for his genitourinary 
problem, that there was no hospitalization during the 
preceding 12 months, that the veteran was not on dialysis, 
and that there was no functional impairment resulting from 
the veteran's condition.  The doctor concluded that there was 
no change in the previous diagnosis of post-operative left 
nephrectomy.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Removal of a single kidney is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7500, and the minimum rating is 30 percent.  
If there is nephritis, infection, or pathology of the other 
kidney, the disability is to be rated as renal dysfunction 
under 38 C.F.R. § 4.115a.  

Here, there is no evidence of record that there is any 
nephritis, infection, or pathology of the veteran's remaining 
kidney.  The December 1998 examiner specifically noted no 
evidence of right renal failure, and stated that the right 
kidney function appeared to be normal.  The June 2003 
examiner noted that the diagnostic tests, consisting of CBC, 
CHEM 12, and urinalysis, were all normal.  The examiner also 
noted that the veteran did not require any procedures for his 
genitourinary problem, that there was no hospitalization 
during the preceding 12 months, that the veteran is not on 
dialysis, and that there was no functional impairment 
resulting from the veteran's condition.  The doctor concluded 
that there was no change in the previous diagnosis of post-
operative left nephrectomy.  The Board notes that the 
previous diagnosis also included affirmative statements that 
there was no evidence of right renal failure, and that the 
right kidney function appeared to be normal.

These comments by the examiner, combined with the normal 
results of diagnostic testing, satisfy the Board that the 
examiner, as requested, referred to Diagnostic Code 7500 for 
guidance.  In finding that there was no functional impairment 
resulting from the veteran's condition, that diagnostic tests 
produced uniformly normal results, and that there was no 
change in the previous diagnosis, which, by implication, 
included an assessment that the veteran's right kidney was 
functioning normally, the examiner's report indicates to the 
Board that he determined there was no nephritis, infection, 
or pathology of the right kidney.  That being so, the 
examiner was not required to address the criteria for a 
higher evaluation under 38 C.F.R. § 4.115a, or to determine 
if there was hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  With no nephritis, infection, or 
pathology of the right kidney, an increased rating for 
absence of the left kidney is not warranted.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim for an increased rating, 
the Board has considered the provisions of the VCAA.  Among 
other things, the VCAA and implementing regulations require 
VA to notify the claimant and the claimant's representative 
of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted above, the Board apprised the veteran of VA's duties 
to both notify and assist in correspondence dated in March 
2003.  On remand, the RO again apprised the veteran of VA's 
duties in correspondence dated in June 2003.

Specifically regarding VA's duty to notify, the notifications 
to the veteran, in combination, apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in VA's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decision, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a supplemental SOC 
reporting the results of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran identified VAMC treatment records which the RO also 
obtained and incorporated into the record for consideration.  
The veteran was also afforded two VA medical examinations in 
furtherance of his objective of obtaining an increased 
rating.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.  
The veteran has argued that the June 2003 examination was 
flawed and requires another remand because the previous 
remand required the examiner to comment on the criteria for 
higher ratings.  That is not correct.  As noted above, the 
remand required the examiner to use § 4.115a as guidance in 
determining if the criteria for higher ratings were met, and 
then only if the examiner found any nephritis, infection, or 
pathology of the right kidney.  Specific comments on the 
criteria for higher ratings were neither requested nor 
required.  Thus, contrary to the veteran's assertion, all the 
actions required by the May 2003 Board remand have been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

Entitlement to an increased rating for absence of the left 
kidney is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



